DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In this Office Action, claims 1-4, 6 and 14 are examined.
Response to Arguments
Applicant’s arguments with respect to Claims 1-4, 6 and 14 have been fully considered but they are not persuasive.  Further, they are moot because of new grounds of rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Paepoot et al. (hereinafter Paepoot), U.S. Patent Application Publication 2015/0188509, in view of Hayes et al. (hereinafter Hayes), U.S. Patent Application Publication 2013/0141199.
Regarding Claim 1, Paepoot teaches, a multi-coil inductor (Fig. 4A), comprising 
a plurality of stacked inductor units (magnetic core assemblies 60, 61), each of the inductor units comprising: 
a magnetic core (core assemblies 60, 61) in which a magnetic path is formed, wherein the magnetic core is a closed rectangular structure (although Paepoot comprises a two piece rectangular core (60, 61, 600, 601, 610, 611), Paepoot teaches "the magnetic core is a closed rectangular structure" since the structure formed by core assemblies 60, 61 is in fact closed). (Paepoot: Figs. 4 and 5, para. [0034]); and 
a plurality of coils (62-69) wound around the magnetic core to form at least one winding pair; wherein a part of a magnetic column and magnetic path between the adjacent inductor units (the shared magnetic path of magnetic core assemblies 60, 61) is shared.  (Paepoot: Figs. 4 and 5, para. [0034], [0037], [0038]).
Paepoot does not explicitly teach, a magnetic core in which a magnetic path without air gap is formed,
wherein a plurality of magnetic cores of the plurality of stacked inductor units form a one-piece core component.
However, Hayes teaches (Fig. 16), “a first core portion…[a] second core portion” [0058], “[t]he core is constructed using two C and two T ferrite block sections” [0059], and “the first core portion and the second core portion are integrally formed to form a (Hayes: Figs. 15 and 16, para. [0020], [0021], [0058], [0059]).
Thus, Hayes teaches (Fig. 16),
a magnetic core in which a magnetic path without air gap (T sections (25) integrally combine two C sections without an air gap) is formed,
wherein a plurality of magnetic cores (the plurality of magnetic cores of 25) of the plurality of stacked inductor units form a one-piece core component (25) (“the first core portion and the second core portion are integrally formed to form a single magnetic core” [0021]).  (Hayes: Figs. 15 and 16, para. [0020], [0021], [0058], [0059]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the core assemblies of Paepoot to include the common magnetic column, shared magnetic path, and one piece core component of Hayes, the motivation being “for a significant size reduction over a traditional EE IM solution” [0059].  (Hayes: Figs. 15 and 16, para. [0059]).  Therefore, the limitations of Claim 1 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 2, the combination of Paepoot in view of Hayes further teaches, wherein the plurality of coils (Hayes: 22, 23) are wound around the magnetic core by flat wire using edgewise winding technology, the motivation being “for a significant size reduction over a traditional EE IM solution” [0059].  (Hayes: Figs. 15 and 16, para. [0057]-[0059]).
Regarding Claim 3, the combination of Paepoot in view of Hayes further teaches, wherein the number of the coils (Paepoot: coils 62-69) of the multi-coil inductor is 2N, and N is an integer larger than or equal to 2.  (Paepoot: Figs. 4 and 5, para. [0034]).
Regarding Claim 4, the combination of Paepoot in view of Hayes further teaches, comprising two inductor units (Paepoot: 60, 61); 
the coils (Paepoot: 62-69) are respectively wound around two opposite magnetic columns of the magnetic core to form the winding pair; and 
a middle magnetic path (Paepoot: the middle magnetic path of magnetic core assemblies 60, 61) commonly used by the two inductor units is formed by a closed magnetic column (the closed magnetic column of magnetic core assemblies 60, 61).  (Paepoot: Figs. 4 and 5, para. [0034]).
Regarding Claim 6, the combination of Paepoot in view of Hayes further teaches, wherein the coils in the winding pair are connected in series or in parallel (Paepoot: “are serially connected with each other” [0037]).  (Paepoot: Figs. 4 and 5, para. [0034]).
Regarding Claim 14, the combination of Paepoot in view of Hayes further teaches, wherein the plurality of coils (Paepoot: 62-69) have the same number of turns.  (Paepoot: Figs. 4 and 5, para. [0034]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/MALCOLM BARNES/
Examiner, Art Unit 2837
1/29/2022


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837